—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, Orange County (Slobod, J.), dated May 28, 1997, which denied his motion to vacate the award and granted the respondents’ cross motion to confirm the award.
Ordered that the order is affirmed, with costs.
The sole ground the petitioner raises for setting aside the arbitration award is that it was totally irrational. However, we find that the award was not totally irrational (see, Matter of Silverman [Benmor Coats], 61 NY2d 299; Johnston v Johnston, 161 AD2d 125).
In light of this determination we need not reach the respondents’ remaining contention. Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.